 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDHandy Andy Associates,Inc.andChauffeurs, Team-sters and Helpers Union Local No. 150,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 20-CA-1832431 October 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 18 April 1985 Administrative Law JudgeJames S. Jenson issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed cross-exceptionsand a brief supporting its exceptions and answeringthe General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HandyAndy Associates, Inc., Sacramento, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutionsunlessthe clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products, 91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951).We have carefullyexaminedthe record and find no basis for reversingthe findingsJonathan J. Seagle,for the General Counsel.Robert L. Rediger (Jacinto & Hubbert),of Sacramento,California, for the Respondent.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge. Thismatter washeard in Sacramento, California, on July 10and 11 and September 11 and 12, 1984, pursuant to acharge and amended charge filed on August 25 and Sep-tember 8, 1983, respectively, and a complaint and amend-ed complaintissuedon October 31, 1983, and June 19,1984, respectively. The complaint, as amended,allegesthat agents of the Respondent engaged in a variety of8(a)(1), (3), and(5) conduct. The Respondent denies itengaged inany unlawful conduct. All parties were givenfull opportunity to appear, to introduce evidence; to ex-amine and cross-examine witnesses, to argue orally, andto file briefs. Briefs were received from both the GeneralCounsel and the Respondent and have been carefullyconsidered.On the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT1.JURISDICTIONIt is admitted and found that at all times materialherein, the Respondent was engaged in the operation ofretail appliance stores and a related warehouse and deliv-ery service in Sacramento, California; that during thepast 12 months its gross revenues exceeded $500,000 anditpurchased and received products and goods valued inexcess of $5000 from sources outside California; and thatit is an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted and found that Chauffeurs, Teamstersand Helpers Union Local No. 150, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America is a labor organization within the mean-ing of Section 2(5) of the Act.III. ISSUESChronologically listed below, the amended complaintalleges in substance:1.That the Respondent has recognized the Union asthe collective-bargaining representative of its truckdriv-ers,helpers, and warehousemen, a unit appropriate forcollective-bargainingpurposes,which recognition hasbeen embodied in successive collective-bargaining agree-ments, the most recent of which was effective fromApril 1, 1981 to April 1, 1983.12.That Gary Fracolli and Ray Rabeneck are the Re-spondent's agents and supervisors.?3.That on March 22, 1983, the Union requested theRespondent to furnish information regarding its intentionto contract out all of the unit work, which the Respond-ent has failed and refused to do.4.That about April 15, 1983, Fracolli:(a)Told employees they could keep their jobs only ifthey resigned from the Union.(b)Threatened employees that the Respondent wouldcease its warehouse operations and discharge them unlessthey agreed to accept the Respondent's contract propos-al.(c) Interrogated employees regarding the Union.5.That about April 18, 1983, Fracolli and Rabeneck:(a) Interrogated employees regarding the Union.(b)Told employees the Respondent would engage insham negotiations with the Union.IAdmitted by the Respondent2Admitted by the Respondent277 NLRB No. 29 HANDY ANDY ASSOCIATES(c) 'Told employeesthe Respondent would never signa newcontract with the Union.(d)Threatenedto cease the Respondent'swarehouseoperations and discharge its employees unlessthey re-signed from the Union.(e) Promised employees fair treatment if they resignedfrom the Union.6.That Rabeneckinterrogated employees regardingthe Unionon several unknown dates in May 1983.7.That about May 7, Rabeneck:(a) 'Told employees the Respondent would contractout its warehouseoperationif the Union didnot totallyaccept the Respondent's proposals.(b)Advisedemployeesto seekemployment elsewhereif the Union did not totally acceptthe Respondent's pro-posals.8.That about May 28, 1983, theRespondent causedthe termination of employee Jim Robbins because of hisunion interest and todiscourage employees from engag-ing inprotected activity,in violation of Section 8(a)(3).9.That by certain of the conductlisted in paragraphs4, 5, and 7 above, the Respondentbypassedthe Unionand dealt directly withits employeesin violation of Sec-tion8(a)(5).10.That by the conductlisted in paragraphs3, 4, 5, 6,and 7 above, Respondenthas refused to bargain in goodfaith with the Unionin violationof Section8(a)(5).11.That about August 6, 1983,theRespondent dis-chargeditssixunit employeesand contracted out itswarehouse and deliveryoperations in violation of Sec-tion 8(a)(3).The General Counselseeks an order to reinstitute theRespondent'swarehouse and deliveryoperations, tomake wholeall employeesaffectedby its subcontractingout of thewarehouseand deliveryoperations, and tobargain in good faith with the Union.The Respondentcontends the decisionto subcontractitswarehouse and deliveryoperations was made on thebasis oflegitimate business considerationsand prior toany of the occurrencesalleged to constitute violations ofthe.Act; and that the credible evidencedoes not supporttheGeneralCounsel's contentionthat the Section 7rights of employees were violated, that JimRobbins wasconstructively discharged, or that it violatedSection8(a)(5) in anymanner.Thus, the principalissuesto be resolved are:1.Whether the Respondent'sagents interferedwith,restrained, or coerced employees in theexerciseof theirSection 7 rights asalleged in paragraphs4, 5, 6, and 7above.2.Whether the Respondent unlawfully causedthe ter-minationof Jim Robbins.21.Whether theRespondentunlawfullybypassed theUnion and dealt directly withits employees.4.Whether the Respondent unlawfully refused to fur-nish information concerningsubcontractingto the Union.5.Whether theRespondentunlawfullysubcontractedthe warehouse and delivery operations.6.Whether the Respondent failedto bargain in goodfaithwith the Union.7.Whether the Respondent should be ordered to re-store its warehouseand deliveryoperations.209Credibilityis a material issue,eachof theparties con-tending its witnesses were the more credible.Indeed,therewas considerable testimonialconflict, principallywith respect to the statements attributedto Fracolli andRabeneckwhichare alleged as violationsof employees'Section 7 rights. There is also some conflict concerningnegotiations.In decidingwhich ofthe conflicting ver-sions of events is more credible,Ihave given consider-ation to the demeanor of the witnesseswhile they wereon the stand,their abilityto recall past events andwhether itwas necessary to elicit facts through sugges-tive or leading questions,the positionsoccupied by thewitnesses at the times relevant to the issues in the caseand their possible interest in the outcome,the inherentprobabilities in the accountswhich they gave,and theweightof the evidence.I have alsoconsidered the factthe Respondentand the Unionhave had an amicable re-lationship throughout their years of dealingwith eachother.For reasonswhich will appearhereafter, I amconvinced the testimony of the witnessesfor each of theparties was credible in some respects and not credible inotherrespects.While I credita witness in some, but notin all, respects,I do so upon the evidentiary rule that itisnot uncommon"to believesome and notall" of thewitness'testimony.NLRB v. UniversalCameraCorp.,179F.2d 749, 754 (2d Cir. 1950).IV. THEALLEGEDUNFAIR LABOR PRACTICESA. TheSettingThe Respondent is engaged in the operation of sixretail appliance stores. This proceeding involves the sub-contracting out of the work performed at the warehouseand delivery service facility located on Roseville Road inthe Sacramento,California area.At all times materialherein,the Respondent has recognized the Union as therepresentative of its warehouse and delivery employees-truckdrivers,helpers, andwarehousemen-working inand out of the Roseville Road facility.Collective-bar-gaining agreements covering those employees have beenin existence for the last 10 or 12 years,the most recent ofwhich was effectivefrom April 1, 1981, to April1, 1983.For an undisclosed number of years, the collective-bar-gaining agreement has contained the following provision:SECTION 22. SUBCONTRACTINGThe Employer may, sixty(60) days prior, notifythe Union of his desire to subcontract out workcovered by this Agreement.In the event the partieshereto are unable to agree on the severance of em-ployees whose work has been contracted out, theirdispute shall be subject to the Grievance Procedurein Section 24 hereof.In the event the dispute goesto arbitration,the Employer agrees not to contractout said work until an arbitrator'saward is re-ceived.Section 24 of the agreement covers a grievance proce-dure and provides that disputes concerning the meaningand/or interpretation of the agreement shall be submittedto a board of adjustment and, upon its failure to agree, to 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDan arbitrator who shall holda hearing and issuea writtendecision. It further provides:The arbitrator shall have no power to add to, sub-tract from, or otherwise change or modify thisAgreement. The arbitrator's sole province shall beto determine the meaning of the specific languageof this Agreement. Such decision will be bindingupon all parties when notified... . Pending the de-cision of any question referred to the Board, workshall be continued in accordance with the provi-sions of this contract.The record shows that Gary Fracolli became the Re-spondent's generalmanager inthe fall of 1981, at a timewhen the Company was experiencing economic prob-lems, having lost money in 4 of the last 5 years Fracollidetermined that overhead was high, sales were not whatthey should be, and morale was low. Accordingly, heheld a meeting with all employees, including warehouseand delivery employees, wherein he told them that theCompany was not doing well and that he was going toreorganize it-"turn the Company around" and make itmore efficient and profitable. The accounting departmentwas reduced by six to eight people, and steps were takento correct some of the problems in the warehouse anddelivery operations, which included late deliveries, em-ployee morale, consumption of alcoholic beverages, in-ventory shrinkage due to pilfering, and low productivity.Certain policies were reaffirmed and reestablished in lateDecember 1981 covering consumption of alcoholic bev-erages (G.C. Exh. 13), warehouse security (G.C. Exh.14), and holidays (G.C. Exh. 15). In late March 1982, theboard of directors directed a study be made by Rabeneckand Financial Secretary Saxton on ways to reduce ware-house and delivery costs. Accordingly, Rabeneck startedexploring alternatives which would result in lower costs,and on April 12, 1982, received a proposal from CapitalDelivery Systemsto assumethe "Home Delivery andShuttleOperationsemanatingfrom your Sacramentowarehouse." The Union was informed of the fact thatwarehouse and delivery costs were too high, and onApril 22, 1982, Fracolli and Rabeneck met with UnionBusiness Representative Jim Dyer, explained the prob-lems, and asked for economic relief. Several suggestionswere made and Dyer stated he would talk to the em-ployees to see if they had any suggestions. Representa-tives of the Respondent and the Union met again onApril 30, 1982, at which time Dyer made three sugges-tions: (1) the Respondent institute a 32-hour workweek;(2)work in excess of 8 hours be paid at straight time;and (3) employees perform maintenance and cleaningwork when there was not enough warehouse and deliv-ery work to keep them busy. The Respondent felt the32-hour workweek was not feasible; that no overtimewas worked and the Union's proposal to forgo overtimepay was probably illegal; and that the employees re-ceived too high a wage to be used for maintenance andcleanup work. The parties met again on May 17, 1982, atwhich time the Respondent asked that the Union consid-er rescinding the contractual wage increase that hadbecome effective April 1, 1982, rescind the "floating"holidays, and reduce call-in pay from 8 to 4 hours. Dyeragreed to take this proposal back to the men. At a May28, 1982 board of directorsmeeting,Rabeneck reported"that he was working to keep warehouseexpenses aslow as possible and was looking for additional ways toreduce costsincluding alternatedeliverymethods andcharges" to customers for deliveries. Union and compa-ny representativesmet againon June 7 and 10, 1982,with no solution reached.On August 16, 1982, Rabeneck reported to the boardof directors the results of the "in depth study of costs"of the warehouse and delivery operations which he andSaxton had prepared. The study compared the Respond-ent's costs with two alternate proposals from Capital De-livery, and disclosed that the delivery operations couldbe performed by an independent company at about one-halfwhat it was costing the Respondent under thepresent system.B. Decisionto SubcontractAt its January 4,19833meeting,theRespondent'sboard of directors decided that "all work now done byWarehouse and Deliverypersonnelwill be subcontractedand notice will be sent to the Teamsters according toSection 22 of the CollectiveBargainingAgreement."Thereafter, Rabeneck contacted Elite Trucking and War-ehousing Systems, and was contacted by Almas Truck-ingCompany, regarding subcontracting.AlthoughAlmas failed to submit a proposal, Elite submitted a pro-posal dated March 7.By letter dated February 22, Sunny Lee, the Respond-ent's attorney, advised the Union's secretary-treasurer asfollows:Dear Mr. Bonilla:You are hereby advised on behalf of Handy AndyAssociates, Inc., in accordance with Section 22 ofsaid company's CollectiveBargainingAgreementwith your Union, that said company intends to con-tract out the delivery and warehouse work current-ly being performed at the warehouse located at4320 Roseville Road, North Highlands, Calif.It is the company's intention to contract this workout as of April 23, 1983, therefore it is our desire tomeet with you or your representativeas soon aspossible in order that this matter may be finalizedby that date. I will call your office on February 25,1983 to arrange for ameeting onthe severanceissue.On March 2, the first of a series of meetings was heldbetween the Respondent's and the Union's representa-tives.While the Respondent sought to discuss the sever-ance terms of the affected warehouse and delivery em-ployees, Dyer declined to discuss severance, insisting in-stead on negotiating a new agreement which wouldeliminate the right to subcontract. Lee informed Dyerthat if the Union refused to discuss severance, the Re-spondent would submit the issue to a board of adjust-ment and file a lawsuit to compel arbitration. Dyer asked8All dates hereafter are in 1983 unless otherwise stated. HANDY ANDY ASSOCIATESfor the name of the company to whom the Respondentwas going to subcontract, and was informed that no de-cision had been made.On March 3, Fracolli informed the warehouse and de-livery employees of the decision to subcontract the ware-house and delivery operations. By letter dated March 4toDyer, Lee requested a board of adjustment be con-vened pursuant to sections 22 and 24 of the collective-bargaining agreement to resolve the issue of severance.The parties met again on March 7. Lee, Fracolli andRabeneck were present for the Respondent The Unionwas represented by Dyer and Lee Ishmel, with unit em-ployees Larry Lavagnino and Bill Atkins also present.Lee took the position that the meeting was only to dis-cuss severance as that term is used in section 22 of thecontractDyer responded that the Union's attorney hadadvised him not to negotiate severance, and that he'wanted to negotiate a new contract which would prohib-itsubcontracting. Lee declined to negotiate a new con-tract at that point because the Respondent would notemploy any unit employees after the unit work was sub-contracted.4On March 14, the Union filed a charge in Case 20-CA-17786 alleging that the Respondent had refused tobargain over the terms of a new collective-bargainingagreement. On the following day, March 15, Lee wroteDyer "demanding" that the Union proceed to arbitrationover the issue of severance. Pursuant to a petition filedby the Respondent in the superior court, on March 15 an"Order to Show Cause" was issued ordering the Unionto show cause why the court should not issue an ordercompelling it to submit the outstanding dispute over sev-erance to the arbitrator.5On March 22, Dyer wrote Lee outlining a number ofissues which he felt would "have to be discussed and re-lined prior to submission of the case to a Board of Arbi-tration."He concluded with the suggestion that theymeet to arrange the format of negotiating a new contract"while every attempt is made to solve the problems ofsubcontracting bargaining unit work." On March 31, theUnion's attorney wrote Lee requesting:[A]ll information and copies of all documents relat-ing to this subcontracting dispute, including but notlimited to the following:1)The name, address and telephone number ofthe company to which Handy Andy intends to sub-contract the work;2)All documents, or other information, evidenc-ing or relating to the subcontracting agreement, if4 I do not credit Dyer's testimony, elicited in response to a leadingquestion, that he presented the Respondent with a written contract pro-posal on March 7 (G C Exh 4) The testimony and notes taken duringnegotiations by both Lee and Fracolli clearly establish that the Union'sfirstwritten proposal was presented during the April 13 meeting Fur-ther, the suggestion he made to Lee in his March 22 letter (G C. Exh 5)"that we meet to arrange the format of negotiating the agreement whileevery attempt is made to solve the problems of subcontracting bargainingunitwork," presupposes negotiations on a new contract had not yetbegunsOn May 18, the court granted the Respondent's "Motion to CompelArbitration" and ordered that the matter be submitted to Arbitrator JohnKagel on June 2211any, including the agreement itself or any docu-ments evidencing the specific terms of any agree-ment to subcontract bargaining unit work;3)All documents or other information related toor evidencing the subcontractor's plans for thework to be subcontracted, and for the employees,inventory, and business of Handy Andy,4)All information known to or in the possessionof Handy Andy regarding the subcontractor and itsemployees, if any, and;5)A breakdown, by employee, of all pay andbenefits owed to each employee in the unit, includ-ing:a.Wages;b.Unused sick leave;c.Unused vacation and holiday benefits;d. Pension payments;e.Health and Welfare payments; andf.All other benefits not paid.While the information requested in item 5 above was fur-nished by the Respondent,6 the information requested initems 1 through 4 was not since the Respondent had notyet entered into a subcontracting agreement or selected asubcontractor.C. Negotiations Pending Arbitrator's DecisionOn April 5, the Union and the Respondent enteredinto the following agreement:1.The Union hereby agrees to withdraw the re-fusal to bargain charge.2.The Union and the Company hereby agree tomeet and bargain over the terms and conditions of anew contract up until the time an arbitrator rendersa decision on the severance of employees pursuantto Section 22 of the Collective Bargaining Agree-ment in effect at the time the Employer sent theFebruary 23, 1983, Notice to the Union of its deci-sion to subcontract the warehouse work.3. If no new agreement is reached at the time theArbitrationDecision is rendered, the Employer'sduty to bargain with the Union ceases.Withdrawal of the unfair labor practice charge was ap-proved by the Regional Director on April 21.Pursuant to the April 5 agreement, the Respondentand Union met on April 13. While Dyer testified that hepresented the Respondent with a "revised proposal," thepurported "revised proposal" was not produced at thehearing.Rather, the credited evidence shows that theUnion's initial contract (G.C. Exh. 4) was presented anddiscussed on this date.7 In effect, the Union proposedcertain cost item increases and a provision prohibitingsubcontracting, all of which the Respondent opposedThe Respondent also made several proposals, but noagreements were reached.s R Exh 11See fn 4 212DECISIONSOF NATIONAL LABOR RELATIONS BOARDAbout April 15, Fracolli went to the Roseville Roadwarehouse because, according to Fracolli, he wanted tofind out if there was any excess warehouse space avail-able for leasing to the company that eventually wouldtake over the warehouse and delivery work.The General Counsel contends he went there for thepurpose of committing the unfair labor practices allegedin paragraph 10 of the amended complaint. There is con-siderable` testimonial conflict between the Fracolli andAndrews versions of what transpired. Fracolli testifiedthat he called the warehouse before going to be sure An-drews would be there. Andrews denied he knew Fracolliwas coming prior to his arrival. According to Andrews,Fracolliwalked in, said hello, and walked to the otherside of the warehouse; then Andrews drove his forkliftover to,Fracolli:and I asked him if he needed any help and he saidno. Then he asked me if we were alone. And I saidyes. . . . He made a statement why-he couldn'tunderstand why the men couldn't get out of theunion to keep their jobs.I said, well, they were afraid of Ray Rabaneck[sic]and that they didn't want to lose the unionbenefits.He said that he still couldn't understandwhy they didn't want to get out of the union tokeep their jobs. And he made reference to howgood the company was doing and how everythingwas going and that he just couldn't understand whythey couldn't get out of the union to keep theirjobs.He said you only have three choices. "You eitherstay in the union and take the contract they giveyou which won't mean anything. Or you'll get outof the union and keep your job. Or we'll subleaseand you won't have a job."And I told him that it didn't matter to me, that Iwould get out to keep my job but I didn't think therest of the men would. And he said that he stillcouldn't understand them jeopardizing their future.And I asked him if I could tell the men what hehad said, and he said "Well, you'll have to changethe story because I'll swear that I never had thisconversation with you." And at that, he left.Andrews testified that Fracolli mentioned each of theother employees by name and wondered what theywould do.Fracolli denied he asked Andrews if they were alonein the warehouse since he knew they were;andhe spe-cifically denied the other statements attributed to him byAndrews, including Andrews' assertion that Fracollistated he would deny having had such a conversation.He testified that Andrews told him that he had calledRabeneck concerning decertification and Rabeneck hadstated he could not discuss it with him but gave him aphone number or address to obtain information;" thatsAndrews placed this conversation with Rabeneck as several weekslaterRabeneck recalled the conversation but not the month it occurredAndrews felt the men should decertify and expressed un-derstanding when Fracolli responded he could not dis-cuss that subject; that Andrews was angry about losinghis job but that the Union and other employees apparent-ly did not take the subcontracting issue seriously because"they think that it's a ploy just to negotiate a better con-tract"; that Andrews thought the Company was seriousand intended to subcontract, and proceeded to list theshortcomings of his fellow workers which he felt wasthe reason the Respondent was going to subcontract;thatAndrews felt the Union had not done them anygood and the men should decertify and get out of theUnion. Fracolli went on to testify as follows:[H]e was upset because he felt he was going to belosing his job, that he had worked hard for this job,and he says, "If we don't sign this new contract,you're going to subcontract the warehouse and de-livery work, is that right?"And I said, "Yes, that is true."And that was, you know, our intent, and that'swhat we had told the union all the time, that waswhat was on the table, is that you know, becauseduring this time we were in negotiations of a con-tract, and we said, "If you don't sign this contract,this is a proposal and we're talking about it, we'regoing to subcontract the warehouse and deliveryoperation." And that was our intent to do it.So, he restated that to me and I said, "Yes, that'scorrect."And he says, "Well, then we can eithersubcontract-we can either sign this contract, oryou're going to subcontract, and the other onlychoice we've got is they can vote the union out andwe can see what happens from there."My response was, "That's about the way itseems, Bob."Bob was very vocal that day and he was veryupset, and the only thing that I told Bob Andrewsthat day is that I would not discuss with anyoneelse the conversation that we had.Fracolli also testified he told Andrews that he won-dered what the older workers would do when the Com-pany subcontracted.Although I am not convinced that either Andrews' orFracolli's testimony is totally accurate, I believe that An-drews' is the more accurate. I do not credit Fracolli'stestimony that Andrews made the statement that the em-ployees were confronted with three options: (1) subcon-tracting, (2) "sign this contract," or (3) "vote the unionout and we can see what happens from there." Instead, Icredit Andrews' testimony that Fracolli stated the Com-pany was doing wells and he could not understand why9Although the Respondent established that its warehouse and deliverycostswere "excessive," the recordalso indicatesthat its overall oper-ations weredoing well. See R. Exhs 20, 22, and'24, minutes of board ofdirectors'meetingswherein the officers were votedbonuses. HANDY ANDY ASSOCIATESthe men could not get out of the Union to keep theirjobs;10 and that the employees had three choices: (1)"stay in the union and take the contract they give youwhich won'tmean anything," (2) get out of the unionand keep yourjob, or (3) the Company will subcontractthe unit work and the men will be out of a job.In thisregard, it is noted that on April 15, the Respondent hadnot yet given the Union a contract proposal.Therefore,Andrews wouldnot have known about it nor stated thatan option was to accept the Respondent'sbargainingproposal as Fracolli seems to suggest.On the other hand,it ismore likely that Fracollli,the Respondent's presidentand general manager, was aware of the proposal the Re-spondent intended to present to the Union on April 18and made reference to it as one which"won't mean any-thing," as Andrews testified,because it would contain asubcontracting clause which the Respondent would exer-ciseeven if a collective-bargainingagreementwasreached in the interim.Thisis the position the Respond-ent took with the Union after it made its first contractproposal onApril18.11 Further,I do not believe, as Fra-colli testified,thatAndrews brought up the subject ofdecertification.According to Andrews,whom I credit,his first knowledge of decertification came from Raben-eck several weeks later in response to his own query asto how to get out of the Union,the seed for which ques-tion was obviously planted by Fracolli on April 15. I amfurther convinced that Andrews'critical remarks regard-ing his fellow employees were made on April 18 and noton April 15 as Fracolli testified.In sum,Ifind Andrewsto be the more credible of the two witnesses.According-ly, it is found that by telling Andrews the employees hadthe choice of getting out of the Union and keeping theirjobs or else the Company would subcontract and theywouldbe out of jobs, the Respondent engaged in the un-lawful conductalleged in paragraphs 10(a) and (b) of theamended complaint,thereby violating Section 8(a)(1) ofthe Act.The nextbargaining session on April 18 was apparent-ly attended by several unit employees,includingAn-drews, whowere concerned about what was going on innegotiations.Lee informed them the Respondent hadgiven the Union notice that it was going to subcontract;that theRespondent had gone to court to compel arbitra-tion on the severance issue;that although the contractexpiredon April1, the Respondent had agreed to contin-ue the contract and negotiate until the arbitrator issued adecision,whichwas expected in June;and that negotia-tions and the severance issue were two separate things.The Respondentpresented the Union with a written pro-posal,General Counsel'sExhibit 7, which the partiesproceeded to discuss.At theconclusion of the meeting,Fracolli and Rabeneck asked Andrews if he wanted togo for a beer.Andrews, who had already arranged tomeet Robbins in a nearby pizza parlor, replied in the af-10 Considered in context,this remark was clearly an inquiry that calledfor, and obtained,a response,and constituted unlawful interrogation asalleged in par 10(c) of the amended complaintAsociacionHospital delMaestro,272 NLRB 853 (1984).11The April18 contract proposal continued the sec. 22 right to sub-contract213firmative, so the three went to the pizza parlor andjoined Robbins, who was already drinking beer.Again, the testimony of the General Counsel's and theRespondent's witnesses is conflicting. Andrews testifiedthat Rabeneck asked what he thought about the negotia-tions 12 and he responded he did not think an agreementwould be reached;13 that Fracolli asked if he thoughtthe men would "get out of the Union," and he repliedthey would not because they were afraid of Rabeneckand they wanted to keep their union benefits; 14 that Fra-colli stated he could not understand why the men wouldtake a chance of losing their jobs;'S that the two em-ployees stated they would "get out of the Union" andwork for $10 an hour, but did not think the other em-ployees would; that Fracolli apparently criticized him forbeing unable to persuade the other employees to get outof the Union in order to keep their jabs;16 that Fracollisaid, "Can't you see that there won't be a contract? We'llnever agree to a contract. We'll wait for the arbitrator.And then we'll just sublease it out" and "if the menwould get out that there wouldn't be a fire list or a hitlist . . . that nobody would be fired, that everybodywould be the same";17 that Andrews responded therewas not much he could do to change the other employ-ees'minds; and that Fracolli said that if the men wouldnot get out of the Union "he would sublease and hewouldn't back down"; and "he would drag it out, thattheywould just keep changing the proposals. Theywould never agree on a contract. They would just wait.Everytime the union would come in and accept some-thing, they would turn around and change it."13 Oncross-examination,Andrews admitted that he made dis-paraging remarks about the work habits of the other em-ployees because he felt that they needed to be repri-manded or removed if they weren't doing the properjob; that they were "taking too long on deliveries" and"were abusing the time"; that they were lazy and indif-ferent; that their interest was not with the Company; andthat they would never change, and "you can fire themall."19According to Andrews, Rabeneck called him sev-eral times after that and asked "if the boys had changedtheir minds yet. If they were going to get out," to whichhe responded in the negative.20The record makes it clear that Rabeneck asked An-drews and Robbins what they thought of the negotia-tionswhich had taken place earlier that evening, andthat the Respondent's agents looked upon those two asemployees with whom they could carry on a confidential12 Rabeneck admitted asking this question12Rabeneck testified Andrews responded that Dyer would not allowany of the other employees to attend the meeting which was definitelydifferent from the information he had been getting.14Denied by Fracolli and Rabeneck.11 Both Fracolli and Robbins denied the statement.16Denied by Fracolli.17Denied by Fracolli and Rabeneck.1s The foregoing was corroborated in substantial part by Robbins, butdenied by Fracolli and Rabeneck.19 Robbins did not recall who made the derogatory remarks about theother employees, but corroborated Andrews' testimonyin substantialpart20 Rabeneck denied asking Andrews or anyone else if the employeeshad changed their minds about getting out of the Union. 214DECISIONSOF NATIONAL LABOR RELATIONS BOARDconversation. Andrews impressedme as awitness intenton giving accurate testimony, and I do not believe hefabricated this conversation which reiterated and expand-ed on the themes Fracolli had expressed 3 days earlier inthe warehouse. The Respondent'sargumentthat it hadnothing togainby making thestatementsattributed to itby Andrews and Robbins because it had already made adefinitive decision in January to subcontract on the basisof cost, efficiency, and versatility is convincing. Thus, al-though I am convinced that Fracolli and Rabeneck madethe statements attributed to them, I am convinced by theoverall evidence that the Respondent did not use dilato-ry tactics or engage in sham bargaining as alleged. Ac-cordingly, I find that the General Counsel has proventhe 8(a)(1) allegations contained in paragraph 11 of theamended complaint. I also credit Andrews' testimonythatRabeneck called him several times later and ques-tioned him as to whether the men were going to get outof the Union as alleged in paragraph 12.The next bargaining session was on April 25, forwhich the Union had prepared a document21 summariz-ing the parties' positions on each bargaining issue. Theparties reviewed and discussed the issues and reachedagreement on some. According to Dyer, he asked Re-spondent's representatives "if they had any informationat this point . . . on how [sic] they were going to sub-contract the work to, And they stated that it was onlytwo or three companies that they were talking to butnothing specific. . . . I asked as to what the proposalwas, the cost of their subcontractor's proposal, so thatwe could be competitive in our proposal." According toDyer, he received no response.On an undisclosed date in May, Fracolli and Rabeneckmet Andrews and Robbins in a pizza parlor in Carmi-chael,California.Sometime following theMarch 3notice to employees of the Respondent's intent to sub-contract,Andrews had informed Fracolli and Rabeneckthat he and Robbins would like to become the subcon-tractors.Andrews was informed that they would be con-sidered and that the request would have to be submittedinwriting. By letter dated May 7, the request was re-duced to writing.22 The pizza parlor meeting was in re-sponse to that letter, and was initiated by Fracolli. Thetwo employees were informed that they had been elimi-nated from consideration as subcontractors for the ware-house and delivery operations for several reasons, includ-ing the fact they did not have the managerial expertise,equipment, or financing to start such a business.23 Ac-cording to Andrews, Fracolli stated that the Respondentwas going to go through with the arbitration and sub-contract the work; that none of the employees would behired by the subcontractor; 24 and that if the men werewilling to give up their benefits he could not understandwhy they would not get out of the Union.2 s21R Exh 47, which was used as a guide throughout the rest of thenegotiations22 R Exh 92aAdmitted in substantial part by Andrews on cross-examinationza Corroborated in substantial part by Robbins. It is noted, however,that a subcontractor had not yet been selected25Denied by Fracolli and RabeneckThe parties engaged in lengthy negotiations on bothMay 16 and 26. Discussions were had on a variety ofitemsand agreement made on a few. The Respondentcontinued to push for financial relief, better productivity,and a subcontracting clause, which the Union opposed.Sometime in the middle of May, Robbins told Raben-eck that he was considering another job offer and askedwhether he should take it. According to Robbins, Raben-eck told him "that if the union didn't take the company'sproposal that they were just going to sublease and .. .he'd take the other offer."26 Rabeneck testified he stated,"Well, Jim, we're going to subcontract and if I was you,in your position, being a family person, I would take it."Itwas under these circumstances that Robbins quit hisjob with the Respondent and accepted employment else-where.Although Dyer testified the next bargainingsessiontook place on June 9, the record shows that it occurredon May 31 and that the parties again discussed the issueof severance and terms and conditions of employmentfor inclusion in a successor collective-bargaining agree-ment.With respect to subcontracting, the parties alsodiscussed severance pay, retention of seniority in theevent theRespondentdiscontinuedsubcontracting,health and welfare, and the length of time the employeeswould continue working. On June 1, the parties metagainand the Union advised the Respondent that it wasnot willing to accept the Respondent's severance propos-al and that the arbitration should proceed as scheduled.On June 2, the severance issue was presented to Arbitra-tor John Kagel.On June 9, the parties met again to negotiate over theterms and conditions of a successor collective-bargainingagreement, at which time the Respondent submitted a re-vised proposal. The Respondent again proposed the in-clusion of a subcontracting clause, which the Union re-jected.Dyer also produced a Dun and Bradstreet reportshowing the Respondent was losing money.The next meeting to negotiate over the terms of a suc-cessor agreement was on June 27. During the meetingDyer presented the Respondent with a revised proposalcontaining, inter alia, two options with respect to wages,health and welfare, pensions, and subcontracting.27 Theproposals were explained and discussed, Dyer purported-ly stating that it was not the Union's final proposal butthat it had gone about as far as it could without knowingwho the subcontractor was going to be and what itwould cost. The Respondent's witnesses admit that Dyerasked for the name of the subcontractor, which had notyet been selected, but deny he ever requested any costinformation on the ground the Union wanted to be com-petitivewith the subcontractor. On the same day, Leewrote Dyer the following letter:Re: Re-Cap of Negotiations, June 27, 1983(Revised Employer Proposal of June 9, 1983)Dear Jim:25 Corroboratedby Andrews27G.C Exh 10 HANDY ANDY ASSOCIATESIapologize for the rather short meeting today andany surrounding confusion of the company'sposi-tion in regard to your proposal to us and our pro-posal of June 9, 1983. Please be advised that I thinkwe have the following issues still open:TERM OFAGREEMENT:We're at one year;you're at two years.Term is still open.Shouldn't bea problem.WAGES:Our 6/9/8 3 proposal,(g) is still openand based on a one-year term.We would not pro-pose any increase or any decrease in wages. In re-viewing your Plan A on wages, of course, the com-pany was in agreement on your proposed decrease,however,we have not proposed a decrease, nor dowe propose one now. You explained that it waseither option A or B on a total package. The wagesissue is still open.HOLIDAYS:We are still proposing to eliminatethe two holidays during the life of this agreement tobe consistentwith the office.The proposal onchanging time and one-half to straight time is stillon the table.VACATIONS:We accepted your proposal.SENIORITY:We are considering accepting yourtwo-seniority list proposal with your language andour language at the top of page 2 of our 6/9/83proposal.Further discussion may be necessary.SICK LEA VE:We will drop our proposal on thereduced bank.Further clarificationmay be neces-sary on 12(e), as evidenced by the discussion as tomeaning between you and Ray.HEALTH & WELFARE AND PENSION:Ourposition on Health&Welfare and Pension is con-sistentwith the overall operation and will be as pro-posed on the 6/9/83 proposal.SUBCONTRACTING:Our position on subcon-tracting will be as proposed on 6/9/83.LETTER OF UNDERSTANDING:As proposed6/9/83.Ithink you will agree that the Employer has madesubstantialmovement on the open issues of Vaca-tion and Seniority.If you feel it is appropriate to have another meet-ing,we will do so.Dyer claimed another bargaining session took placeabout a week later, at which time Lee stated the Re-spondent would not accept either the Union's plan A orplan B, and that the Company intended to subcontractthe unit work. The Respondent's witnesses did not recallany bargaining meetings subsequent to June 27, nor wereany minutes of such a meeting produced. I concludeDyer was mistaken and that June 27 was the last negotia-tion meeting.D. The ArbitrationPursuant to the Respondent's petition and the superiorcourt'sMay 18 order, the matter of severance was heardby Arbitrator John Kagel on June 2. The issue presentedto the arbitrator was "[w]hat should be the severance215terms, if any, for the Employees of Handy Andy Associ-ates affected by subcontracting." The arbitrator's "Opin-ion and Decision" states that the parties stipulated, interalia, that the Respondent had the right under the con-tract to subcontract out the warehouse and delivery op-erations; that Robbins had taken another job and quit ef-fectiveMay 18; that the Respondent had not yet subcon-tracted the work but intended to "although that may notcome to pass," but if it did, it would no longer employanyone in the bargaining unit; and that "[t]he decision inthis case will be binding with respect to any severance asthe result of subcontracting noticed on February 22 eventhough the Agreement . . . has expired." On July 26,ArbitratorKagel issued his Opinion and Decision,28awarding the employees, excluding Robbins, 13 weeks ofstraight time pay and health and welfare benefits cover-age for each employee and his dependents.On July 22, the Respondent received a second propos-al from Elite Trucking and Warehousing Systems, thefirst having been dated March 7. On August 3, the Re-spondent signed a "Warehouse and Delivery Agree-ment," effectiveAugust 9, with Car-del, Inc., d/b/aAABCO, Inc. covering all warehouse and deliverywork. On August 8, Andrews, the last of the Respond-ent'swarehouse and delivery employees, was terminated.E. The Refusal to BargainParagraphs 14, 15, and 16 of the amended complaintallege that since March 22 the Union has requested thatthe Respondent furnish information regarding its inten-tion to subcontract out theunitwork, which informationis necessary to the performance of its function as the bar-gaining representative of the unit employees, and thatsinceMarch 25 the Respondent has failed and refused tofurnish the information. As previously noted, on March31 the Union's attorney, in writing, requested "all infor-mation and copies of all documents relating to this sub-contracting dispute, including, but not limited to" thename of the company to whom the work was to be sub-contracted, the subcontracting agreement, the subcon-tractor's plans for the work, and all information regard-ing the subcontractor and its employees. Up to this point,the Respondent had received an April 12, 1982 proposalfrom Capital Delivery Service and a March 7, 1983 pro-posal from Elite Trucking and Warehousing Systems, buthad not entered into a subcontracting agreement or se-lected a subcontractor. Hence, the information requesteddid not exist, nor was the Respondent obligated to fur-nish that information because of Section 22 of the agree-ment. See, e.g.,Mid-West Sanitary Service,272 NLRB624 (1984). Dyer testified that at the April 18 negotiatingmeeting "and at most othermeetings" he asked for thename of the company to whom the work was going tobe subcontracted and the terms of the agreement, butthat he received no response. He testified that on April25 he again asked for the name of the subcontractor andwas told that two or three were under consideration, andthat "I asked as to what the proposal was, the cost oftheir subcontracting proposal, so that we could be com-28 Attached hereto asAppendix A. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetitive in our proposal," but again there was no re-sponse.He testified that on June 27, "We told SunnyLee and the two representatives from the company thatthis . . . was about as far as we could go without reallyknowing the cost of the subcontractor's proposal so thatwe could be competitive, if we needed to be so. Again,we asked for that information. Who was going to be thesubcontractor and what was the cost." Fracolli and Ra-beneck both specifically denied that Dyer ever asked forany information regarding the cost of subcontracting sothat the Union could be competitive. I do not creditDyer, whose testimony was susceptible to corroborationbut was not corroborated. His recall of the negotiationswas poor and a substantial portion of his testimony waselicited through suggestive and leading questions. I be-lieve that this portion of his testimony was fabricated.,Accordingly, I credit the denials of the Respondent'switnesses that the cost information was ever requested. Ifurther conclude that the subcontractor's proposals werenot encompassed by the March 22 letter from Dyer orthe March 31 letter from the Union's attorney requestingcertain information.Accordingly, I recommend the dis-missalof paragraph 16 of the amended complaint.The amended complaint alleges that by engaging inthe conduct alleged in paragraphs 10, 11, 12, and 13 theRespondent refused to bargain in good faith. Concedingthat section 22 of the contract allowed the Respondentto subcontract the unit work, the General Counselargues that the Respondent waived that right by enteringinto the non-Board settlement of the unfair labor practicecharge in Case 20-CA-17786 whereby it agreed "to meetand bargain over the terms and conditions of a new con-tract up until the time an arbitrator renders a decision onthe severance of employees pursuant to Section 22" ofthe contract. According to the General Counsel, the Re-spondent's bargaining in good faith was a conditionprecedent to it having the right to subcontract the unitwork once the arbitrator issued his decision.29 The Gen-eralCounsel argues that "the statements by Fracolli tothe unit employees establish that Respondent was notseeking to enter into an agreement but rather to force theemployees to withdraw from the Union so that Respond-ent could operate the warehouse on a non-union basis."He also argues that "Fracolli's own testimony establishesthat Respondent was engaged in a course of sham bar-gaining" inthat he "testified that even if the Union hadtotallyagreed to Respondent's bargaining proposal,which required immense concessions by the Union, Re-spondent would have signed a contract with the Unionand then proceeded to subcontract the warehouse anddeliverywork anyway" pursuant to section 22, whichthe Respondent insisted be included in any subsequentagreement. 30The Respondent points out that the decision to sub-contract was made prior to any allegations of antiunionconduct; and that Dyer admitted neither Fracolli nor Ra-beneck had ever said anything even hinting of antiunion29 The Union stipulated before the arbitrator that the Respondent hadthe right under sec. 22 to subcontract30 The Union was equally adamant that sec. 22 be excluded from anysubsequent agreementanimusand had described their 12-year relationship as"very good." It argues that the uncontradicted evidenceshows that the decision to subcontract "was motivatedby its desire to reduce its excessive costs andeliminateits economic problems, and to supply a proficient serviceto its customers." It is argued that the General Counselfailed to produce any evidence that antiunion animuscontributed to the Respondent's January 4 decision sub-contract. It is also claimed that "a review of the negotia-tions including the concessions and proposals made aswell as the agreements reached therein, demonstratesthat the Respondent approached negotiations with an`open mind' and a `sincere desire' to reach an agreement,albeitan agreementwhich contained a clause protectingthe Respondent's right to subcontract its warehouse anddelivery operations." Respondent further points out thatunder section 22 it did not have a duty to bargain overthedecisionto subcontract, and that it was pursuant tothat section it furnished the Union with information rele-vant to theeffectsof the decision.An anaylsis begins with the undisputed evidence thatin the fall of 1981, when Fracolli became the Respond-ent's generalmanager,the Respondent was experiencingeconomic problems, with particular problems existing inthe warehouse and delivery operations. Corrective meas-ureswere taken with respect to some of the problems,and on March 30, 1982, the board of directors directedthat a study be made on ways to reduce costs. A propos-al to assumethe warehouse and delivery operations wasreceived from Capital Delivery Services. Meetings wereheld with the Union which did not prove fruitful. A rela-tive cost analysis disclosed that the warehouse and deliv-ery operations could be performed by an independentcompany at about one-half what it was costing the Re-spondent using its own employees. On January 4, 1983,the Respondent's board of directors, pursuant to section22 of the collective-bargaining agreement, decided tosubcontract the warehouse and delivery operations. BoththeUnion and the affected employees were notified.Upon the Union's refusal to discuss the subject of sever-ance benefits to be paid the affected employees, the Re-spondent invoked the contractual grievance procedure.Due to the Union's reluctance to take up the issue, theRespondent obtained a state court order compelling arbi-tration of the severanceissue.In mid-March, the Unionfiledan unfairlabor practice charge with the Board al-leging the Respondent was refusing to bargain over anew contract. On April 5, the Union and the Respondententered into an agreement providing for withdrawal ofthe charge and that the Respondent would bargain overthe terms and conditions of a new contract "up until thetimean arbitrator renders a decision on severance," atwhich time "the Employer's duty to bargain with theUnionceases"in the event an agreement was notreached. Pursuant to the court's order, the issue of sever-ance was heard by Arbitrator Kagel on June 2. Section24 of the collective-bargaining agreement provides thatan arbitrator's decision is binding on all parties. At thearbitration, the parties stipulated that the Respondent hadthe right under the collective-bargaining agreement tosubcontract and that the arbitrator's decision was binding HANDY ANDY ASSOCIATESon all of the parties. On July 26, the arbitrator issued hisOpinion and Decision awarding the employees severancepay and benefits. In the meantime, the Respondent metand negotiated with the Union over the terms and condi-tions of a new contract. The evidence discloses thatagreement was made on a number of issues,but that theparties remained apart on several issues.While I havefound that Fracolli and Rabeneck engaged in unlawfulconduct in an effort to induce employees to forgo unionrepresentation, the evidence does not disclose that theRespondent's conduct amounted to a refusal to bargainwith the Union. The decision to subcontract was madeprior to any unlawful conduct. The overall evidence es-tablishes that the decision to subcontract was made forlegitimate economic reasons and was permitted by thecollective-bargaining agreement.The Union concededthose points at the arbitration and both parties agreed tobe bound by the arbitrator's decision. It is clear that thearbitrationwas intended to resolve the parties' contrac-tual dispute over subcontracting. There has been no con-tention that the arbitration was anything but fair and reg-ular. In these circumstances I reject the General Coun-sel's argument that the Respondent waived the contrac-tual right to subcontract by entering into the non-Boardsettlement of the unfair labor practice charge in Case 20-CA-17786. Rather, by reason of section 22 of the collec-tive-bargaining agreement, the Union waived its right tobargain over the decision to subcontract. See,e.g.,Mid-West Sanitary Service,supra. Furthermore, the Board hasoften found discharges pursuant to an employer's deci-sion to subcontract work not to be violative of Section8(a)(3)when, as here, the employer has demonstratedthat the sole basis for its decision was predicated on eco-nomic or other legitimate business considerations. P.WSupermarkets,269 NLRB 839, 840 (1984). Further, theevidence does not establish that the Respondent bypassedthe Union and dealt directly with employees as allegedin paragraph 17, nor does it establish that the Respond-ent unlawfully caused the termination of Robbins as al-leged in paragraph 20. Accordingly, I recommend dis-missal of paragraphs 17, 18, 19, and 20 of the amendedcomplaint and decline to recommend that the Respond-ent reinstitute its warehouse and delivery operations.To summarize, the Respondent violated Section 8(a)(1)of the Act as alleged in paragraphs 10, 11, 12, and 13 ofthe amended complaint, but did notengagein any otherunlawful conduct.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.By interrogating employees regarding their unionmembership and sympathies:;by telling employees theyhave the choice of getting out of the Union or the Re-spondent will drag out negotiations until after the arbi-trator issued a decision and then subcontract unit workand they will lose theirjobs;and by telling employeesthey will not be fired if they get out of the Union, theRespondent violated Section 8(a)(1) of the Act.2174.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.5.The Respondent has not committed any other unfairlabor practices alleged in the amended complaint.THE REMEDYHaving found the Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed31ORDERThe Respondent, Handy Andy Associates, Inc., Sacra-mento, California,itsofficers,agents, successors,and as-signs, shall1.Cease and desist from(a)Interrogating employees regarding their unionmembership and sympathies; telling employees they havethe choice of getting out of the Union or the Respondentwill drag out negotiations and then subcontract theirwork and they will lose their jobs; telling employeesthey will not be fired if they get out of the Union.(b) In any like or relatedmannerinterferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its premises in Sacramento and North High-lands,California, copies of the attached notice marked"Appendix B."a2 Copies of the notice, on forms provid-ed by the Regional Director for Region 20, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-,ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found herein.31 if no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses32 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard." 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AISSUE:What should be the severance terms, if any, for theEmployees of Handy Andy Associates affected by sub-contracting?AGREEMENT PROVISIONS:"SECTION 22. SUBCONTRACTING"The Employer may, sixty(60) days prior,notifytheUnion of his desire to subcontract out workcovered by this Agreement.In the event the partieshereto are unable to agree on the severance of em-ployees whose work has been contracted out, theirdispute shall be subject to the Grievance Procedurein Section 24 hereof.In the event the dispute goesto arbitration,the Employer agrees not to contractout said work until an arbitrator'saward is re-ceived."(Jt.Ex. 1, p. 10)Stipulations:The following matters were stipulated to during thehearing herein:1.Thatthe Company has the right under the Contractto subcontract out the warehouse and delivery oper-ations currently carried on at the warehouse location inSacramento.2.Employee Jim Robbins is not a current Employee ofHandy Andy.3.The CollectiveBargaining Agreement was in effecton February 22, 1983 when notice of the Company'sintent to subcontract was given to the Union. That Con-tract has since expiredon April1,1983. It has not beenrenewed.No new Agreement has been-reached, and theCompany and the Union are in negotiations for a newAgreement(Tr. 2).4.Sections 29 and 30 of the Breuner's Local 250 con-tract have remained the same since the 1974-1977 con-tract.Those provisions read as follows:"SECTION29 - CONTRACTING OUT"All work customarilyperformed by the Employerwithitsown employees shall be continued to be soperformedunless the Employer decides otherwiseat his sole discretion.No provisions of this collec-tive bargaining agreement shall be construed tolimit the Employer's right at any time to subcon-tract all or any part of the work covered by thisAgreement."SECTION 30 - SEVERANCE PAY"(a)Employee(s)who havebeen permanently laidoff because of the closing of a store or stores, or asa result of the Employer having contracted outwork,(in accordancewithSection 29 (hereof) shallreceive days of severance allowance, based on hisstraight time hourly earnings at the time of separa-tion, and his years of continuous service, in accord-ance with the following schedule:"Employees with more than one year of continu-ous employment with the Employer but less thanthree (3) years' continuous employment shall re-ceive five (5) days' pay at their straight time rate."Employees with three (3) consecutive years ofemployment with the Employer up to ten (10)consecutive years of employment shall receiveten (10) days' pay at their straight time rate."Employees with ten (10) or more years of con-tinuous employment with the Employer shall re-ceive fifteen (15) days' pay at their straight timerate."(b)An employee who meets the above conditionsfor severance pay shall nevertheless not be entitledto same if-"I.The employee is hired, in the event the Employ-er contracts out work, by the party to whom thework is being contracted."2. The Employer offers the employee another posi-tion in the same geographical area, regardless ofwhether the employee accepts or rejects the offerof employment."3.The employee is discharged for good cause inaccordance with Section 23 hereof."4.The employee accepts retirement benefits underSection 14 hereof or applies for same within thirty(30) days of his termination." (Co. Ex. 1, pp. 12-13)5.Mr. Robbins took another job and quit effectiveMay 18, 1983.6.The Arbitratorhas been referred to Section 22 ofthe Agreement which essentially calls for what is charac-terized as an interest arbitration in this matter.7.The Company has not as yet subcontracted thework pursuant to its notice but would represent that itsintent is to subcontract it all, although that may notcome to pass.If such subcontracting did occur, then allpersons in the Bargaining Unit would no longer be em-ployed(Tr. 9-10).8.The decision in this case will be binding with re-spect to any severance as the result of subcontracting no-ticed on February 22 even though the Agreement, JointExhibit 1, has expired(Tr. 11).9.TheParties agree that any accrued vacation paywould be due any severed Employees(Tr. 14, 22) andthat the Company would recall Employees in the eventthat it ceased subcontracting such workby the Employ-ee's past seniority.10.The Arbitrator shall retain jurisdiction as to com-pliance with the terms of the Award herein(Tr. 29, 31).FURTHER BACKGROUND:The Company currently provides warehouse and de-livery service to three of its retail stores in Sacaramentoand Modesto. Of the Employees who remain, they rangein seniority with the Company from 9-3/4 years to 17-3/4 years (Un. Ex 1). Their ages range from the mid-thirties to fifty-two (Tr. 80-84). There currently is oneWarehouseman and four Drivers who also performwarehouse work as occasions arise. HANDY ANDY ASSOCIATESDISCUSSION:Late Exhibit:The Employer attached a proposed exhibit to its brief,such exhibit not being presented during the hearing. TheUnion objected to the consideration of the exhibit. TheEmployer subsequently withdrew the document and itwas not considered herein.Obligation with Respect to Severance:The Employer maintains that there is no obligation inthe A greement that severance pay be paid since Section22 deals solely with the question of "severance". TheEmployer's position is not accepted for at least three rea-sons. The first is that the Employer itself maintains thatit agreed to pay severance pay during 1975 negotiations.The Employer, however, did not call the Union's atten-tion to the fact that the typed 1975 Agreement which re-sulted from those negotiations did not contain its agree-ment to pay severance pay. The Employer thus cannotnow be heard to contend that the 1971 adoption of Sec-tion 22 did not include the obligation of the Employer tonegotiate,or to submit to the Grievance Procedureunder Section 22 the question of severance "pay".Second, the term "severance" itself is an ambiguousone at best. Even if there was no aid to determine theParties' intent as shown by the Employer's history of ne-gotiations, themost logical definition of "severance"would include severance pay. Otherwise, what the Em-ployer is maintaining is that the Union in agreeing toSection 22 allowing the Employer the unfettered right tosubcontract away its work preserved nothing for itsmembers of any value in agreeing to that provision, not-withstanding agreeing to submit the question of sever-ance to the Grievance Procedure.Third, this conclusion is additionally bolstered by thefact that the Employer agreed not to subcontract thework until an Arbitrator's award is received with respectto "severance." The only meaning that this provisioncould have would be to deal with the question of eco-nomic aspects of severance. The Employer offered noviable alternative as to what would be submitted to thegrievance procedure or arbitration with respect to "sev-erance" other than the economic aspects thereof.Claimed Limitation on Severance Pay:The Employer's contention that past practice showsthat no severance pay would be due, dealing with a clo-sure of a facility at Lake Tahoe, is not factually parallelto this case. The Union established that there were spe-cific circumstances which are not involved in this casewith respect to the Sacramento situation (Tr. 66, 69).Bruener'r Contract:The Employer maintains that in 1975 the Union pro-posed and the Employer accepted that severance paywould be payable on subcontracting and, further, thatseverance pay amounts due would be that limited in the1974-77 Brenner's contract cited above, with a maximumpayout of fifteen days' straight time pay. As noted above,also, the Employer, notwithstanding maintaining that itagreed to this provision, knowingly realized that the pro-visionwas not its 1975-77 Agreement and nonethelessdid not call that to the Union's attention when the 1975-77 Agreement was typed up. The Employer, therefore,left the Agreement as it was, namely, to submit the entire219issue of severance to the Grievance Procedure includingarbitrationas aninterest arbitration.The intentional actof the Employer in not including the Bruener's provisionin the Agreement precludes the Employer from nowmaintainingthat Section 22 has the limitations of theBruener'sAgreement contained therein.Interest Arbitration as to Severance Pay:The Employer defined severance pay as follows:"A lump-sum payment, generally computed on thebasis of length of service, made by an employer to aworker whose employment is terminated for causesbeyond the worker's control, and which is in addi-tion to any back wages or salary due worker." (Er.Ex. 4)In addition, the Union cites another reference work toessentially the same effect, but which added:". .. It [severance pay] is normally intended tohelp tide the employees over the period of unem-ployment immediately following termination. It alsorepresents in part a payment in return for loss of jobrights."(Labor Rel. Rep.(BNA) LRX 635 (1978))In this case, additionally, this is not a situation where theplant closed or permanently ceased to operate, but in-volved subcontracting of work and the reason to do sowould be for the economic advantage to the Employer.It is not inappropriate, in a severance pay interest arbi-tration of this nature to include consideration of thatfactor.The Union proposal with respect to severance is asfollows:"SEVERANCE PAY: Handy Andy Associates, Inc.(hereafter `the Company') will pay each employeelaid off due to subcontracting two weeks pay foreach year of service worked by that employee."HEALTH AND WELFARE BENEFITS: TheCompany will pay health and welfare benefits forall employees laid off asa resultof subcontractingfor 6 months after the date of subcontracting."PENSION BENEFITS: The Company will paypension benefits for all employees laid off as aresult of subcontracting until December 1, 1983,or for three months after the date of subcontract-ing,whicheveris later."SICK LEAVE: Each employee laid off as a resultof subcontracting will be paid for all sick leaveaccumulated as of the date of subcontracting."(Un. Ex. 2)The Employermaintains,as noted, that severance payshouldbe asthe Bruener's contract from 1974 to 1977shows; that the Union's contentions are unsupported byeither specific evidence that the Grievants could not beemployed elsewhere on leaving the Company and thatno relevant provisions from comparable employersexcept the Bruener's contract was presented into evi-dence.Notwithstanding these contentions, and taking intoconsideration the Union's argumentsin favor of its pro- 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDposals, thirteenweeks straight time pay for each Em-ployee, as well as thirteen weeks health and welfare cov-erage for himself and his dependents effective on thedate of actual severance are found to be appropriateterms for severance pay.The Employer's contention that to grant health andwelfare benefits would not be lawfuldoes not take intoaccount that this decision is pursuant to and, therefore,part of Section 22 of the 1981-83 Agreement betweenthe Parties, Thus, it is supported by and is part of thatCollective Bargaining Agreement under which such pay-mentsmay be lawfullymade. Its expiration is irrelevantto this conclusion, this case arose thereunder and is beingarbitrated thereunder as the Parties' stipulations show.The Union requests for payment of accumulated sickleave or for additional pension rights are denied.As willbe seen in the decision herein certain provi-sions sought by the Employer as to eligibility for sever-ance pay are adopted, the Employer's request for anoffset for unemployment compensation is denied.DECISION:1.(a) Severancetermsfor the Employees of HandyAndy Associates affected by subcontracting notice onFebruary 22, 1983 pursuant to Section 22 of the 1981-83Agreement between the Parties shall be thirteen week'sstraight time pay and thirteen weeks of health and wel-fare benefits coverage for the Employee and his depend-ents, if any, effective the date of his severance due to thesubcontracting.(b)An Employee shall not be eligible for severancepay if 1) he terminates his employment on his ownaccord prior to the effective date ofhis severance due tothe subcontracting; 2) is offered a job and is actuallyhired by the Company which will be performing the sub-contracted work provided thereisnobreak in employ-ment between his severance and such hiring; 3) if theEmployee is discharged for just cause within the mean-ing of Section 10 of the 1981-83 Agreement prior to theeffective date of severance; or 4) who accepts retirementfective date of severance and who is subsequently ac-cepted for retirement.2.The Arbitrator,pursuantto theParties' stipulation,retains jurisdiction in the event that there is any disputewith respect to the Employer's compliance with theterms of this Award.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT interrogate our employees regardingtheir union membership and sympathies.WE WILL NOT tell our employees that they have thechoice of getting out of Teamsters Union Local 150 orany other union or we will drag out negotiations andthen subcontract their work and they will lose their jobs.WE WILL NOT tell employees they will not be fired ifthey get out of Teamsters Union Local 150.WE WILL NOT in any like or related manner intereferewith,restrain or coerce employees in their rights guaran-teed them by Section7 of the Act.or who applies for retirement within 30 days of the ef-HANDY ANDY ASSOCIATES, INC.